Broyles, C. J.
Under repeated decisions of this court, an assignment of error in an appeal to the appellate division of the municipal court of Atlanta from an order of the trial judge overruling an oral motion for new trial, which does not set forth the grounds of the oral motion, is incomplete and should be dismissed by the appellate division. However, in such an appeal, where, as in the instant case, there is an assignment of error upon the order overruling the oral motion for new trial, and a statement in the appeal that the motion contained the grounds that the verdict and judgment were contrary to law and the evidence, the grounds of the oral motion were sufficiently set forth; and the appellate division of the court erred in holding to the contrary and in dismissing the appeal. Judgment reversed.

MacIntyre and Guerry, JJ., concur.